Citation Nr: 0321606	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-21 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for 
residuals of a left hand laceration prior to March 5, 2003. 

2.  Entitlement to a disability rating in excess of 10 
percent for residuals of a left hand laceration since March 
5, 2003.

3.  Entitlement to a compensable disability rating for 
residuals of a stress fracture of the left third metatarsal. 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 


INTRODUCTION

The veteran served on active duty from June 1985 to February 
1988 and from December 1993 to October 1995. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2000 rating decision by the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA). 


FINDINGS OF FACT

1.  Prior to March 5, 2003, under the existing and revised 
criteria, the residuals of a left hand laceration were 
manifested by normal function of the left index finger and a 
non-painful scar on examination.  

2.  Since March 5, 2003, under the existing and revised 
criteria, the residuals of a left hand laceration are 
manifested by normal function of the left index finger and a 
painful scar on examination.

3.  Since May 2001, competent evidence reflects that the 
residuals of a left hand laceration involve wholly sensory 
nerve damage of the left index finger. 

4.  The residuals of a stress fracture of the left third 
metatarsal are manifested by tenderness without functional 
loss. 

5.  The claims do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization due to service-connected disabilities as to 
render impractical the application of the regular schedular 
standards. 



CONCLUSIONS OF LAW

1.  Prior to March 5, 2003, the schedular criteria, namely, 
limitation of function and a painful scar, for a compensable 
rating for residuals of left hand laceration had not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5225 (2002) and Diagnostic Code 5229 (67 Fed. Reg. 48,784, 
48,787 (July 26, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2002; 67 Fed. Reg. 49,590, 49, 596 (July 31, 
2002)).   

2.  Since March 5, 2003, the schedular criteria, namely, 
limitation of function and a painful scar, for a disability 
rating in excess of 10 percent for residuals of left hand 
laceration have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5225 (2002), and Diagnostic Code 
5229 (67 Fed. Reg. 48,784, 48,787 (July 26, 2002); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7804, 7805 (2002; 67 Fed. Reg. 
49,590, 49, 596 (July 31, 2002)).

3.  Since May 2001, the schedular criteria for a separate, 10 
percent rating for nerve involvement of the left index finger 
have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8515 
(2002). 

4.  The scheduler criteria for a compensable rating for 
residuals of a stress fracture of the left third metatarsal 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5284 (2002).

5.  Referral to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
consideration of extraschedular ratings is not warranted.  
38 C.F.R. § 3.321(b)(1) (2002). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

In 2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
was enacted, codified in part at 38 U.S.C.A. §§ 5103, 5103A.  
The VCAA provides that VA will assist a claimant in obtaining 
information and evidence necessary to substantiate a claim.  
As part of the notice, VA is to inform the claimant which 
portion of the evidence is to be provided by the claimant and 
which part VA will attempt to obtain on behalf of the 
claimant.  

A review of the record shows that, in the April 4, 2003, 
supplemental statement of the case, the RO cited the 
regulation, implementing the VCAA, providing actual notice of 
the duty to notify and the duty to assist.  In an April 2003 
letter, the RO informed the veteran of the evidence necessary 
to substantiate his claim, that is, medical evidence showing 
that his disabilities had gotten worse.  The RO also informed 
the veteran to identify any additional information or 
evidence that he wanted the RO to obtain and that the RO 
would obtain it or he could submit the evidence to the RO.  
For these reasons, the Board concludes that the 
duty-to-notify provisions of the VCAA have been complied 
with.  38 U.S.C.A. § 5103. 

As the veteran has not provided any further information or 
evidence to substantiate his claims and as there is no other 
evidence to be obtained, the Board concludes that the 
duty-to-assist provisions of the VCAA have been complied 
with.  38 U.S.C.A. § 5103A.

Background 

The service medical records show that, in 1994, the veteran 
sustained a stress fracture of the left third metatarsal.  In 
1995, he sustained a laceration of the left index finger with 
involvement of the tendons and the radial branch of the 
median nerve, which were surgically repaired.  The veteran is 
right-handed. 

On initial VA examination in 1996, there were no apparent 
residuals of the laceration and no left foot pathology.  In a 
1996 rating decision, the RO granted service connection for 
residuals of a laceration of the left hand and assigned a 
noncompensable rating under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7805 (limitation of function of the affected part) 
and granted service connection for residuals of a stress 
fracture of the left third metatarsal and assigned a 
noncompensable rating under 38 C.F.R. § 4.71a, DC 5284.  

Current Claims 

The noncompensable ratings were in effect when the veteran 
filed his current claims for increase in 1999.  He asserts 
that his disabilities have become worse.  Initially, the RO 
denied the claims because the veteran failed to report for VA 
examinations.  The veteran then filed an appeal.  In the 
statement of the case, DC 7805 was cited.  Subsequently, the 
VA examinations were rescheduled in May 2001. 

On VA examination of the left hand in May 2001, the veteran 
complained of pain in the scarred area of the left hand, 
particularly, when he lifted objects.  He described numbness 
of the volar and medial aspects of the left index finger.  
The examiner reported normal range of motion of the left 
wrist and all fingers of the left hand.  The veteran was able 
to make a complete and tight fist.  There was tenderness to 
deep palpation proximal to the first metacarpal joint.  No 
tendon abnormality was found.  There was hypesthesia of the 
left index finger on the volar and medial surfaces of the 
finger.  The diagnosis was repaired laceration of the palm of 
the left hand with repair of tendons and nerves and 
hypesthesia of the left index finger. 

On VA scar examination in May 2001, the left hand scar was 
described as fine and linear without tenderness or adherence.  
The scar was soft without ulceration or breakdown.  The scar 
was not elevated or depressed.  There was no appreciable loss 
of underlying tissue.  There was no inflammation, edema, 
keloid formation, or limitation of function. 

On VA examination of the left foot in May 2001, the veteran 
complained of frequent foot pain, especially, when driving a 
vehicle with a clutch or with prolonged standing or with any 
other type of strain.  The examiner found the foot to be 
normal without evidence of callus or bony deformity. 

On VA examination of the left hand and left foot in March 
2003, the examiner reported that the veteran regularly 
exercised his left hand by squeezing a rubber ball, that the 
veteran complained of marked tenderness in the palm of the 
left hand with pressure, and that the veteran experienced a 
pulling sensation at the site of the scar and a diminished 
grip strength, especially in the thumb and index finger.  The 
examiner also reported that the veteran was unable to do any 
activity with his left hand that required gripping or 
carrying anything heavy.  According to the veteran, as a 
result of his disability, he has given up golf and fishing 
and is hampered in his work, handling stock, but he does not 
miss work because of it.  

Objectively, there was marked tenderness over the mid-palm 
and the tendon to the index finger.  Flexion of the tendon 
caused puckering of the skin about the scar.  The texture of 
the scar was normal.  The scar was stable and it was slightly 
depressed along its length.  The scar was not superficial as 
there was underlying soft tissue damage in the mid-palm, 
measuring 1.5 by 1 inch.  There was no inflammation, edema, 
or keloid formation.  There were no areas of induration or 
inflexibility of the skin in the area of the scar.  The 
ranges of motion of the left wrist, thumb and fingers of the 
left hand were normal.  There was diminished sensation in the 
left index finger and mid-palm.  Grip strength was 4/5.  An 
X-ray of the left hand was negative.  

On evaluation of the foot, the veteran complained of pain 
that was worse at the end of the day and aggravated by 
working on hard surfaces for a prolonged time and driving a 
car with a clutch.  While work increased the pain, he had not 
missed work because of pain.  Objectively, there was no foot 
deformity or abnormality.  There was slight tenderness.  An 
X-ray of the left foot was normal.

After the examinations, in an April 2003 rating decision, the 
RO increased the rating for residuals of the left hand 
laceration under DC 7804 (formerly DC 7805) to 10 percent, 
effective from March 5, 2003.  There was no change in the 
rating for residuals of the metatarsal fracture.  

In the April 2003 supplemental statement of the case that 
followed the rating decision, the RO notified the veteran of 
the rating criteria for superficial scars under DC 7804.  
During the pendency of this appeal, except for editorial 
changes for clarity, there was no change in the rating 
criteria for limitation of function under DC 7805 and for 
superficial scars under DC 7804 with the amendment to 
38 C.F.R. § 4.118, effective August 30, 2002 (67 Fed. Reg. 
49,590, 49, 596 (July 31, 2002).  Also in applying the 
criteria of limitation of function under DC 7805, the 
supplemental statement of the case included the criteria for 
rating limitation of motion of the index finger under DC 
5229, effective August 26, 2002.  The stated intent of the 
revision in August 2002 was to assure consistent ratings by 
clarifying existing rating criteria. (67 Fed. Reg. 48,784, 
48,787 (July 26, 2002).  Prior to the August 2002 revision, a 
compensable rating was assigned for limitation of motion of 
the index finger under DC 5225, on the basis of whether 
motion was possible to within 2 inches of the median 
transverse fold of the palm.  38 C.F.R. § 4.71a, Preamble (3) 
to DCs 5220 to 5227 (2002).  

Analysis
General Policy in Rating 

Disability evaluations are determined by applying the 
pertinent findings to the relevant criteria of the VA's 
Schedule For Rating Disabilities (Schedule), which is based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4. 

Each disability must be viewed in relation to its history.  
38 C.F.R. § 4.1.  Various reports are to be reconciled into a 
consistent picture so that the current rating reflects the 
elements of disability present.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned. 
38 C.F.R. § 4.7.  

Residuals of a Laceration of the Left Hand 

Although the criteria for evaluating scars and limitation of 
motion of a single finger underwent revision during the 
pendency of this claim, DCs 7804, 7805, 5225 and 5229 were 
not substantively changed.  Thus one version is not more 
favorable than the other.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  And the notice of the rating criteria under 
Diagnostic Code 5229 satisfies due process with respect to 
applying DC 7805 in the context of limitation of function of 
the left index finger and the veteran is not prejudiced by 
the Board considering the equivalent criteria under DC 5225.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The left hand disability was initially considered under DC 
7805.  Diagnostic Code 7805 provides that scars may be rated 
on limitation of function of the affected part.  Prior to the 
August 2002, the criterion for a 10 percent rating for 
limitation of motion of the index finger under DC 5225 was 
whether motion was possible to within 2 inches of the median 
transverse fold of the palm.  The clarifying revision of the 
existing criteria in 2002 under DC 5229 requires a gap of one 
inch or more between the fingertip and the proximal 
transverse crease of the palm with the finger flexed to the 
extent possible, or; with extension limited by 30 degrees.  
Under either measure, the requisite limitation of motion has 
not been demonstrated prior to or since March 5, 2003, as 
evidenced by normal range of motion of all the fingers of the 
left hand on both VA examinations in 2001 and 2003 and the 
veteran's ability to make a complete and tight fist on VA 
examination in 2001.  Therefore a 10 percent rating is not 
warranted under DC 7805 on the basis of limitation of 
function of the left index finger to the extent that function 
includes limitation of motion.  

As for a rating in excess of 10 percent under DC 7804, the 
current 10 percent rating currently in effect from March 5, 
2003, is the maximum schedular rating for a superficial, 
painful scar that was evident on the March 2003 VA 
examination.  The 2003 examination findings demonstrated an 
increase in severity that was not evident on the 2001 
examination.  

The Board has also considered whether a separate rating may 
be assigned for nerve damage under DC 8515.  Diagnostic Code 
8515 provides a 10 percent rating for mild, incomplete 
paralysis of the median nerve, and moderate incomplete 
paralysis is rated 20 percent disabling for the minor 
extremity.  When the involvement is wholly sensory the rating 
should be for the mild, or at the most, the moderate degree.  
38 C.F.R. § 4.124a, Preamble.  

On both examinations, there were findings of diminished 
sensitivity in the left index finger, demonstrating wholly 
sensory involvement.  Overall, the findings more nearly 
approximate mild, incomplete paralysis of the median nerve, 
warranting a separate 10 percent rating since the May 2001 VA 
examination.  Because the nerve involvement is limited to a 
small branch of the median nerve, affecting one finger, the 
findings do not approximate or equate to the criterion for a 
20 percent rating, that is moderate, incomplete paralysis. 

The separate, 10 rating and the existing 10 percent combine 
for a rating of 20 percent.  Under 38 C.F.R. § 4.68, the 
combined rating for disabilities of the extremity cannot 
exceed the rating for amputation at the elective level were 
amputation to be performed.  The maximum schedular rating for 
amputation of an index finger with metacarpal resection is 20 
percent.  Therefore, the disability of the left hand is 
limited by 38 C.F.R. § 4.68 to a rating of 20 percent. 

Residuals of Stress Fracture 

Currently, the foot disability is rated noncompensably 
disabling under DC 5284.  The criterion for a 10 percent 
rating under the same diagnostic code is moderate foot 
disability.  A 10 percent rating may also be assigned for 
malunion or nonunion of a metatarsal bone under DC 5283. 

The VA examinations show no foot deformity or abnormality and 
X-rays were normal, that is, without evidence of malunion or 
nonunion.  Although the veteran complained of pain with 
activities such as driving and prolonged standing, pain was 
not noted by the examiners, but tenderness was found on the 
2003 examination.  Except for tenderness, no other foot 
pathology is evident.  As for functional loss due to pain, 
without evidence of any foot abnormality, pain alone does not 
approximate or equate to moderate foot disability.  38 C.F.R. 
§ 4.40.  As for additional factors such as weakened movement, 
excess fatigability, incoordination, none is objectively 
demonstrated.  38 C.F.R. § 4.45.  On the basis of this 
evidence, the Board must conclude that there is slight, if 
any, left foot disability.    

Extraschedular Rating 

In the statement of the case, the RO provided the veteran 
notice that an extraschedular rating had been considered.  

Pursuant to Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board may not assign an extraschedular rating in the first 
instance.  The Board however may determine whether referral 
to the appropriate VA officials for consideration of an 
extraschedular rating is warranted.  VAOPGCPREC 6-96.  

Under 38 C.F.R. § 3.321(b)(1 ), in exceptional cases, where 
the schedular standards are found to be inadequate, the RO 
may refer the case to the Chief Benefits Director or the 
Director of the Compensation and Pension Service for an 
extraschedular rating.  The governing norms are that the case 
presents an exceptional or unusual disability picture with 
related factors such as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  The 
evidence of record shows that the veteran is not frequently 
hospitalized or that his disabilities markedly interfere with 
employment.  For these reasons, referral for an 
extraschedular rating is not warranted. 



As the preponderance of the evidence is against a compensable 
rating for residuals of a left hand laceration prior to March 
5, 2003, a disability rating in excess of 10 percent for 
residuals of a left hand laceration since March 5, 2003, a 
compensable disability rating for residuals of a stress 
fracture of the left third metatarsal, and referral for an 
extraschedular rating, the benefit-of-the-doubt rule does not 
apply. 38 U.S.C.A. § 5107(b).  

The separate, 10 percent rating for nerve involvement of the 
left index finger was resolved in the veteran's favor. 


ORDER

Prior to March 5, 2003, on the basis of functional limitation 
and a superficial scar, a compensable rating for residuals of 
left hand laceration is denied. 

Since March 5, 2003, on the basis of functional limitation 
and a superficial scar, a rating in excess of 10 percent for 
residuals of left hand laceration is denied. 

Since May 2001, a separate, 10 percent rating for nerve 
involvement of the left index finger, is granted, subject to 
the law and regulations, governing the award of monetary 
benefits. 

A compensable rating for residuals of a stress fracture of 
the left third metatarsal is denied.


____________________________________________
	THOMAS J. DANNAHER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

